DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/14/2021 has been entered.  Claim 5 has been canceled.  Claims 1-4 and 6-20 are presented for examination.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiki (US 2013/0120290) in view of Vats (US 2014/0208272).

 	Yumiki was cited in an IDS filed 6/13/2019.   

 	Regarding claim 1, Yumiki teaches an information processing device (Abstract, Fig. 5, [0044] describes an electronic device), comprising:

 	control a display screen to display a virtual object (Figs. 10, 11A-11C, [0071, 0092-0097] describe an operation screen with a various images e.g., a glass image that can be touched and/or text information identifying the glass image; Abstract, Fig. 1, the device uses a touch panel/screen);
 	convert a first sensory stimulation corresponding to the virtual object to a second sensory stimulation based on a specific conversion technique ([0079], the system can detect when a user touches the glass image, and the temperature of that location can be changed or cooled to simulate the temperature of the selected object e.g., a cold glass; Fig. 12, , 14A-14C, [0071-0077, 0079, 0092-0097], the system cools the temperature of the touch panel from various temperatures to a final, target temperature i.e., from a first sensory stimulation to a second sensory stimulation; [0074] describes a temperature control section that sets the temperature of the touch panel to a temperature of the displayed/identified object e.g., a cold glass; as noted above, the change in temperature is in accordance with some kind of technique, predefined features or steps);
 	control the display screen to display an image corresponding to control information (Figs. 10, 11A-11C, [0071, 0092-0097] describe an operation screen with a various images e.g., a glass image that can be touched and/or text information identifying the glass image; the claimed “image” can also be understood to be the entire screen display in, for example, Figs. 10, 11A-11C and/or 14A-14C; ([0074] describes a temperature control section that sets the temperature of the touch panel to a temperature of the displayed/identified object e.g., a cold glass; it is inherent that such setting requires the generation and use of instructions/information i.e., “control 
 	control output of the second sensory stimulation to a user based on the control information ([0074] describes a touch panel that outputs a target temperature; [0074] also describes a temperature control section that helps output the temperature).
 	However, Yumiki does not expressly disclose wherein the image includes a first indication indicating a degree of the first sensory stimulation and a second indication indicating a degree of the second sensory stimulation.
 	In the same field of endeavor, Vats teaches wherein the image includes a first indication indicating a degree of the first sensory stimulation and a second indication indicating a degree of the second sensory stimulation (Fig. 7, [0036, 0032], Abstract, it is known, when presenting a virtual object and when trying to convey a realistic sense of temperature for the object, to indicate the changes in temperature visually; for example, different color coding/shading in the object can be used to show different degrees of temperature, or temperature metrics e.g., Celsius, could be displayed to indicate different degrees of temperature).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the image includes a first indication indicating a degree of the first sensory stimulation and a second indication indicating a degree of the second sensory stimulation as suggested in Vats into Yumiki because Yumiki and Vats pertain to analogous fields of technology.  Both Yumiki and Vats pertain to displaying a virtual object, where the system is attempting to more realistically imitate a corresponding real object by conveying a sense of temperature that would ordinarily be generated by the corresponding real 


 	Regarding claim 2, the combination of Yumiki and Vats teaches the invention as claimed in claim 1.  The combination of Yumiki and Vats also teaches wherein the processor is further configured to control the display screen to display the image in association with a display position of the virtual object on the display screen (Yumiki Figs. 10, 11A-11C, 14A-14C, [0071, 0092-0097], as seen in Fig. 10, the display device/screen displays a rectangular image panel, which can be a portion of or the contents of the whole screen i.e., “the image”; it is displayed together with and in association with a location of a virtual object i.e., a glass).

 	Regarding claim 3, the combination of Yumiki and Vats teaches the invention as claimed in claim 1.  The combination of Yumiki and Vats also teaches 
 	wherein the second sensory stimulation is a stimulation relating to a skin sensation (Yumiki [0074], the device generated a temperature e.g., a cold temperature simulating a cold glass), 
 	the processor is further configured to:
 	determine the user touches the virtual object at a specific position in the virtual object (Yumiki [0041] describes a touch panel control section and a touch panel that can detect touches of the screen; Yumiki [0079], the system can detect when a user touches the glass image, and the 
 	controls the display screen to display the image in association with the specific position in the virtual object (Yumiki Figs. 10, 11A-11C, 14A-14C, [0071, 0092-0097], as seen in Fig. 10, the display device/screen displays a rectangular image panel, which can be a portion of or the contents of the whole screen i.e., “the image”; it is displayed together with and in association with any location in the virtual object i.e., a glass; see, for example, Yumiki Fig. 10, which illustrates a user touching a location in a virtual object/glass, which are all displayed together in the context of a larger image panel).

 	Regarding claim 4, the combination of Yumiki and Vats teaches the invention as claimed in claim 2.  The combination of Yumiki and Vats also teaches wherein 
 	a sensation corresponding to the first sensory sensation is identical in type to a sensation corresponding to the second sensory sensation (Yumiki Fig. 12, [0071-0077, 0079], the above sensations all involve temperatures i.e., the same type of sensation).

 	Regarding claim 6, the combination of Yumiki and Vats teaches the invention as claimed in claim 1.  The combination of Yumiki and Vats also teaches wherein the image further includes an operation image for the user to specify the specific conversion technique (Yumiki Fig. 10, [0079], the system displays a screen image/panel that includes various graphical elements that form a glass image; the system can detect when a user touches a portion of the glass image; this begins or specifies a conversion i.e., a cooling of that location; in the context of Vats Fig. 7, [0036, 0032], the change is indicated by changing temperature metrics, shading or colors, which 

 	Regarding claim 7, the combination of Yumiki and Vats teaches the invention as claimed in claim 4.  The combination of Yumiki and Vats also teaches wherein the first sensory stimulation has an intensity different from an intensity of the second
sensory stimulation (Yumiki Fig. 12, , 14A-14C, [0071-0077, 0079, 0092-0097], the system cools the temperature of the touch panel from various temperatures to a final, target temperature i.e., between different intensities).

 	Regarding claim 8, the combination of Yumiki and Vats teaches the invention as claimed in claim 7.  The combination of Yumiki and Vats also teaches wherein the second sensory stimulation has the intensity smaller than the intensity of the first sensory stimulation (Yumiki Fig. 12, , 14A-14C, [0071-0077, 0079, 0092-0097], the system cools the temperature of the touch panel from various temperatures to a final, target temperature i.e., the target temperature has a lower intensity or temperature than an earlier temperature).

 	Regarding claim 9, the combination of Yumiki and Vats teaches the invention as claimed in claim 4.  The combination of Yumiki and Vats also teaches
 	wherein the processor is further configured to control output of a third sensory stimulation to the user (Yumiki [0079], when the temperature is reduced to a sufficient degree such that it reaches a target temperature, a vibration is generated by a vibrating section i.e., third sensory stimulation) 

 	a first sensation corresponding to the first sensory stimulation and the second sensory stimulation is different in type from a second sensation corresponding to the third sensory stimulation (Yumiki [0079], a vibration is different in the type of sensation from a temperature cooling).
 
 	Regarding claim 10, the combination of Yumiki and Vats teaches the invention as claimed in claim 4.  The combination of Yumiki and Vats also teaches 
 	wherein the processor is further configured to control a change of an intensity of a third sensory stimulation (Yumiki [0079], when the temperature is reduced to a sufficient degree such that it reaches a target temperature, a vibration is generated by a vibrating section i.e., third sensory stimulation is outputted by a second output unit; the vibration changes i.e., from stillness or no vibration to initiating vibration and vice versa; see also Yumiki Figs. 9A-9D, [0063-0067], which show how the vibration frequency/intensity can vary to follow a pattern)
 	based on the degree of the second sensory stimulation that is smaller than a degree of the first sensory stimulation by a specific threshold value or more (Yumiki [0079], when the temperature is reduced to a sufficient degree such that it reaches a target temperature, a vibration is generated by a vibrating section; in other words, the target temperature must be lower than an 
 	a first sensation corresponding to the first sensory stimulation and the second sensory stimulation is different in type from a second sensation corresponding to the third sensory stimulation (Yumiki [0079], a vibration is different in the type of sensation from a temperature cooling).

 	Regarding claim 12, the combination of Yumiki and Vats teaches the invention as claimed in claim 4.  The combination of Yumiki and Vats also teaches wherein the processor is further configured to: 
  	determine the specific conversion technique based on a specific criterion; and generate the control information (Yumiki Fig. 12, [0079], the system has a predetermined scheme by which it steadily cools a current temperature to reach a target temperature; inherently, to control cooling in this manner, “control information” must be generated and communicated to the cooling mechanism).

 	Regarding claim 14, the combination of Yumiki and Vats teaches the invention as claimed in claim 12.  The combination of Yumiki and Vats teaches wherein the specific criterion includes context information at a time of the display of the virtual object (Yumiki [0079], while an image e.g., a glass image, is displayed, various contextual criteria or conditions must be met for the temperature to be cooled e.g., the user must keep their finger on the glass image, the temperature must not have yet reached the target temperature etc.)



 	Regarding claim 16, the combination of Yumiki and Vats teaches the invention as claimed in claim 12.  The combination of Yumiki and Vats also teaches 
 	wherein the secondary sensory stimulation is stimulation relating to a skin sensation ([0079], the stimulation relates to coldness or cooling at a skin of a user’s finger), 
 	the processor is further configured to: 
 	determine the user touches the virtual object (Yumiki [0041], the touch panel can detect the touch position of a user; a microcomputer and a touch panel control section can also have information regarding the touch position; see also Yumiki [0079]), and
 	generate the control information based on the determination the user touches the virtual object (Yumiki [0079], when a user touches the image, the touch panel is cooled; it inherent that control information is generated to implement this action).

 	Regarding claim 17, the combination of Yumiki and Vats teaches the invention as claimed in claim 12.  The combination of Yumiki and Vats also teaches 
 	wherein the processor is further configured to control a communication unit to transmit the control information (Figs. 1-4, [0030], inherently, the device includes a processor to implement operations such as the generation of commands; the device further includes a 


	Regarding claim 18, the combination of Yumiki and Vats teaches the invention as claimed in claim 1.  The combination of Yumiki and Vats also teaches 
 	wherein the control information includes information relating to an output amount of the second sensory stimulation (Yumiki Figs. 10, 11A-11C and/or 14A-14C; ([0074] describes a temperature control section that sets the temperature of the touch panel to a temperature of the displayed/identified object e.g., a cold glass; it is inherent that such setting requires the generation and use of instructions/information i.e., “control information,” which would in some way help indicate how much to cool the touch panel; see also Yumiki Fig. 12, 14A-14C, [0071-0077, 0079, 0092-0097]), and 
 	the processor is further configured to change the display of the image based on the output amount of the second sensory stimulation (Figs. 10, 11A-11C, [0071, 0092-0097] describe an operation screen with a various images e.g., a glass image; the claimed “image” can also be understood to be the entire screen display or elements thereof; Vats Fig. 7, [0036, 0032], Abstract, the object in a display can change to indicate its temperature e.g., using shading, color or a temperature metric).



 	Regarding claim 20, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Yumiki and Vats also teaches a program causing a computer to function (Yumiki [0119] describes a program for performing the operations of the invention and that controls an electronic device).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yumiki and Vats, as applied in claim 9, and further in view of Wilcoxson (YouTube video by user Wilcoxson, “Nokia Phone Vibrating Around,” dated July 30, 2009, downloaded from https://www.youtube.com/watch?v=Y6rXYispsXs).  

 	Regarding claim 11, the combination of Yumiki and Vats teaches the invention as claimed in claim 9.  The combination of Yumiki and Vats also teaches wherein the first sensation is a skin sensation (Yumiki [0074], the user can experience a skin sensation of a cold temperature).
 	However, the combination of Yumiki and Vats does not expressly disclose the second sensation is one of a visual sensation or an auditory sensation.
 	In the same field of endeavor, Wilcoxson teaches the second sensation is one of a visual sensation or an auditory sensation (0:00-0:20, when a phone vibrates, it can generate a visual sensation e.g., a visible vibration, as well as an auditory sensation e.g., a buzzing sound coming from the vibration). 
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yumiki and Vats, as applied in claim 12, and further in view of Weddle (US 2014/0002346).  

 	Regarding claim 13, the combination of Yumiki and Vats teaches the invention as claimed in claim 12.  However, the combination of Yumiki and Vats does not expressly disclose wherein the specific criterion includes a profile of the user.
 	In the same field of endeavor, Weddle teaches wherein the specific criterion includes a profile of the user (Fig. 6, [0048, 0045], Abstract, a user can select within a menu the amount of physical feedback/sensation the user desires e.g., haptic feedback, volume settings etc.; such predefined, user-selected settings can be considered to be a user profile).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the specific criterion includes a profile of the user as suggested in Weddle into Yumiki and Vats because Yumiki and Weddle pertain to .

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 19 and 20.
 	Regarding independent claims 1, 19 and 20, the Applicant alleges that the combination of references does not teach the amended limitation of "a processor configured to: control a display screen to display a virtual object; convert a first sensory stimulation corresponding to the virtual object to a second sensory stimulation based on a specific conversion technique; control the display screen to display an image corresponding to control information, wherein the image includes a first indication indicating a degree of the first sensory stimulation and a second indication indicating a degree of the second sensory stimulation; and control output of the second sensory stimulation to a user based on the control information.”  Examiner has therefore rejected claims 1, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Yumiki and Vats.  Applicant’s remarks are moot in view of the new grounds of rejection.  
 	Applicant further alleges that claims 2-4 and 6-17 are allowable in view of their dependency on claim 1.  Claims 2-4 and 6-17 are rejected as being taught by Yumiki, Vats, Wilcoxson and/or Weddle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Yamamoto (US 2016/0093107) teaches a system in which a user can receive tactile feedback e.g., heat and cooling, when touching a virtual object e.g., see Yamamoto Abstract. E
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/ERIC J YOON/Primary Examiner, Art Unit 2143